UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4178


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLINTON GREEN, a/k/a Clinton Greene,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:09-cr-00041-1)


Submitted:   December 20, 2010            Decided:   February 7, 2011


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Andrew J. Katz, THE KATZ WORKING FAMILIES’ LAW FIRM, L.C.,
Charleston, West Virginia, for Appellant.    Monica Lynn Dillon,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Clinton Green pled guilty, pursuant to a written plea

agreement, to one count of distributing crack cocaine, 21 U.S.C.

§§ 841(a)(1) (2006), and was sentenced to a 27-month term of

imprisonment.        On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that, in his

opinion, there are no meritorious grounds for appeal but raising

three potential issues:             (1) whether the district court erred in

denying Green’s motion to suppress; (2) whether the district

court erred in denying Green’s motion to dismiss the superseding

indictment; and (3) whether Green should have received a lesser

sentence.        Although informed of his right to file a supplemental

pro se brief, Green has not done so.                  The Government has moved

to dismiss the appeal based on a waiver provision in Green’s

plea agreement.       We affirm in part and dismiss in part.

             A    defendant    may    waive    the    right       to   appeal       if    that

waiver is knowing and intelligent.                  United States v. Blick, 408
F.3d 162, 169 (4th Cir. 2005).             Generally, if the district court

fully   questions      a     defendant    at    his        Fed.    R.       Crim.    P.     11

proceeding       regarding    the    waiver    of    his    right      to    appeal,       the

waiver is both valid and enforceable.                 United States v. Johnson,

410 F.3d 137, 151 (4th Cir. 2005); United States v. Wessells,

936 F.2d 165,    167-68    (4th     Cir.   1991).         Whether        a   defendant



                                          2
validly waives his right to appeal is a question of law that we

review de novo.      Blick, 408 F.3d at 168.

            After    reviewing    the   record,     we   conclude   that     Green

knowingly    and    voluntarily     waived    his    right    to    appeal    his

sentence, retaining only his right to appeal a sentence beyond

the statutory maximum of twenty years.               Green was sentenced to

less than the statutory maximum and, therefore, he retained no

appellate rights with respect to his sentence.                Accordingly, we

grant, in part, the Government’s motion to dismiss and dismiss

Green’s appeal to the extent that it seeks appellate review of

his sentence.

            The express terms of the waiver provision, however, do

not prevent our review of any errors in Green’s conviction.                     To

the extent that Green challenges the denial of his motion to

suppress and his motion to dismiss the indictment, we find such

claims waived.        When a defendant enters a voluntary plea of

guilty,     he     waives   his     right    to      challenge      antecedent,

nonjurisdictional      errors     not   logically    inconsistent     with    the

establishment of guilt.         See Menna v. New York, 423 U.S. 61, 62-

63 (1975); Tollett v. Henderson, 411 U.S. 258, 267 (1973); see

also United States v. Wiggins, 905 F.2d 51, 52 (4th Cir. 1990)

(“[D]irect review of an adverse ruling on a pre-trial motion is

available only if the defendant expressly preserves that right

by entering a conditional guilty plea.”).                Because our review of

                                        3
the Fed. R. Crim. P. 11 colloquy reveals that Green’s guilty

plea was both knowing and voluntary, he has waived appellate

review of these issues.

           After reviewing the entire record in accordance with

Anders, we conclude that there are no issues not covered by the

waiver   that   are    meritorious.         Thus,   we    deny,    in   part,      the

Government’s motion to dismiss and affirm Green’s conviction.

           This court requires that counsel inform his client, in

writing,   of   his    right   to   petition    the      Supreme   Court      of   the

United States for further review.            If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                   Counsel’s motion must

state that a copy of the motion was served on his client.                          We

dispense   with       oral   argument   because       the    facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                             DISMISSED IN PART;
                                                               AFFIRMED IN PART




                                        4